—Order, Supreme Court, New York County (Robert Lippmann, J.), entered May 14,1997, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs’ claims that they were unable to work for more than 90 out of the 180 days following the accident due to injuries stemming from the accident are not supported by any objective proof of confinement or incapacity, and their action was therefore properly dismissed for failure to raise issue of fact as to whether they sustained serious injuries within the meaning of Insurance Law § 5102 (d) (see, Hewan v Callozzo, *72223 AD2d 425). Plaintiffs’ subjective complaints of pain, described in their medical reports and affidavits, are no more probative of how much time plaintiffs lost from work than they would be of the gravity of the injuries themselves, were that the basis of plaintiffs’ claims (see, Scheer v Koubek, 70 NY2d 678). Concur — Rosenberger, J. P., Nardelli, Wallach, Rubin and Mazzarelli, JJ.